Order adjudging the judgment debtor to be in contempt of court in having deliberately testified falsely in proceedings supplementary to judgment concerning material matters modified on the law and the facts by striking from the second ordering paragraph such parts as provide that the judgment debtor be fined the sum of *1052$250, payable in equal monthly installments of $20 each, and in place thereof inserting a provision fining the judgment debtor the sum of $1,000, payable in equal weekly installments of $20 each. As thus modified, the order insofar as appealed from, is affirmed, with ten dollars costs and disbursements to appellant. We deem the sum of $1,000 to be sufficient to indemnify the appellant for the actual loss or injury sustained by it by reason of the misconduct of the judgment debtor. Since the judgment debtof admitted the misconduct with which he was charged, and it appearing affirmatively that the judgment creditor sustained loss by reason of it, he should have been fined pursuant to the provisions of the Judiciary Law (§ 773). This relief, however, does not include the granting of costs and expenses in addition to compensation for the actual loss or injury sustained, as demanded by the appellant. (Nicholopulos v. Janoff, 268 App. Div. 829.) Close, P. J., Hagarty, Carswell, Lewis and Aldrich, JJ., concur. [See 269 App. Div. 668.]